DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10820701 in view of US Pub No.:20150351542 (“CHEN”) Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the current application is encompassed within allowed claims 1-20 of US Patent 10820701 and is obvious in light of the art. In addition, in light of Applicant’s amendment, the new limitation which recites “ wherein the plate-shaped core comprises chipboard, medium-density fiberboard, or high-density fiberboard is well known in the art, as demonstrated taught by CHEN ([0022]), thus the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 34-42, 48-59 and 61are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: 2019/0166992 (“HELD”) in view of US Pub No.: (”CHEN”) and FR3023331 (“LUBOVIC”).

Regarding Claims 34, HELD discloses construction panel for a furniture wall of a furniture body, the construction panel comprising: 
a plate-shaped core (at each side, 11, 16), which comprises a first end face and further end faces (refer to Fig.1-18),
wherein a recess (seen in Fig. 2) arranged in the plate-shaped core (11, 16) extends at least along a portion of the first end face of the construction panel and is configured to accommodate a fitting (13, ) in the recess, wherein the fitting (13) is 
and at least one machinable portion (16), which is located outside the recess, in a region of at least one of the further end faces,
wherein the fitting (13, 16) comprises a lever mechanism (13) configured to guide the movable furniture part and the fitting is located in a region of the recess in a closed state of the movable furniture part.
HELD does not discloses wherein the plate-shaped core comprises chipboard, medium-density fiberboard, or high-density fiberboard, and recesses.
CHEN discloses a similar side wall panel having a rectangular plate-shaped core (100) comprises chipboard, medium-density fiberboard, or high-density fiberboard ([0022]) and sheet metal (200).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the fitting could comprise a similar side panel so that the wall holes are concealed, as demonstrates by CHEN.
LUDOVIC discloses construction panel for a furniture wall of a furniture body, the construction panel comprising: cabinet body equivalent to the construction panel (40) for a furniture wall of a furniture body: a plate-shaped core (41): it can be known from Figs. 1 and 8 that the opening on the panel has a plurality of end faces equivalent to the core (41) comprises a first end face (411) and also further end faces (472, 443, 414); it can be known from (Figs. 1-3) that on one end of the panel 100, there is a recess for placing fasteners 1a, 1b and 1c equivalent to that a recess (42) is arranged in the core (41), 
It would have been obvious to one having skill in the art before the effective filing
date of the invention that the fitting  is located in a region of the recess in a closed state of the movable furniture part, as it would be an obvious support configuration to one having skill in the art.
Regarding Claim 35. the combination discloses (HELD) wherein the core is arranged between two laterally applied cover layers (as seen in Figs. 15-18) 
Regarding Claim 36, the combination discloses (HELD) wherein the fitting is connected to the plate-shaped core and/or at least one of the two laterally applied cover layers.
	Regarding Claim 37, the combination discloses (HELD) it would be an obvious modification to is adhesively bonded to the plate-shaped core and/or at least one of the two laterally applied cover layers(see 11, 16 Figs. 15-18) where the fitting is bonded least one of the cover layers (via 16) or the bonded to the core.
Regarding Claims 38 and 39, the combination discloses (HELD) it would be an obvious modification to provide that at least one of the core halves (11, 16) has a reduced thickness along an edge of the respective recess in such a manner that a shoulder surface is formed toward the recess and to achieve seamless connection of the protrusion of the fitting with the recess of the core and the fixed connection of the two core halves, at least one tab protruding beyond its edge of the fitting (13,16) rests on the shoulder surface (see Figs .15-18)).
Regarding Claim 40, the combination discloses (LUDOVIC) discloses a staple (303) is added which is extended from the at least one tab (302), and the at least one tab (302) is pressed into the material of at least one core half (41a, 41b) in the region of the shoulder surface (416a, 416b), thereby achieving the fixed connection of the two core halves by the staple passing through the tab; therefore, connecting two different parts through a staple is a conventional selection in the furniture field,
Regarding Claim 41, the combination discloses (HELD) wherein the fitting comprises a housing outer wall having maximum spacing that is less than a thickness of the plate-shaped core (as seen in Figs 1-18).
Regarding Claim 42, the combination discloses (HELD) wherein a thickness of the construction panel is between 15 mm and 20 mm, (as seen in Figs 1-18).
Regarding Claim 48, the combination discloses HELD) wherein a wall hanger is integrated in the construction panel; (as seen in Figs 1-18); and LUDOVIC.
Regarding Claim 49, the combination discloses (HELD) wherein the wall hanger is installed on the fitting.
Regarding Claim 50, the combination discloses (LUDOVIC) wherein the end face having the recess comprises a narrow side coating, which indirectly or directly conceals at least parts of an end face of the housing outer wall of the fitting.
Regarding Claim 51, the combination discloses (LUDOVIC) wherein, the narrow side coating extends in one part or multiple parts over an entire length of the end face.
Regarding Claim 52 and 53, the combination discloses (LUDOVIC) wherein the narrow side coating is an edge band, cover plate or cover strip. As modified,  it would be 
Regarding Claim 54, the combination discloses (LUDOVIC) wherein the lever mechanism, in a retracted state, is located between the two laterally arranged cover layers.
Regarding Claims 55, HELD discloses construction panel for a furniture wall of a furniture body, the construction panel comprising: 
a plate-shaped core (at each side, 11, 16), which comprises a first end face and further end faces (refer to Fig.1-18),
wherein a recess (seen in Fig. 2) arranged in the plate-shaped core (11, 16) extends at least along a portion of the first end face of the construction panel and is configured to accommodate a fitting (13) in the recess, wherein the fitting (13) is configured to guide a movable furniture part (20, 21) and the fitting comprises a housing outer wall,
and at least one machinable portion (16), which is located outside the recess, in a region of at least one of the further end faces,
wherein the fitting (13, 16) comprises a lever mechanism (13) configured to guide the movable furniture part and the fitting is located in a region of the recess in a closed state of the movable furniture part.
HELD does not discloses wherein the plate-shaped core comprises chipboard, medium-density fiberboard, or high-density fiberboard, and recesses.

It would have been obvious to one having skill in the art before the effective filing date of the invention that the fitting could comprise a similar side panel so that the wall holes are concealed, as demonstrates by CHEN.
LUDOVIC discloses construction panel for a furniture wall of a furniture body, the construction panel comprising: cabinet body equivalent to the construction panel (40) for a furniture wall of a furniture body: a plate-shaped core (41): it can be known from Figs. 1 and 8 that the opening on the panel has a plurality of end faces equivalent to the core (41) comprises a first end face (411) and also further end faces (472, 443, 414); it can be known from (Figs. 1-3) that on one end of the panel 100, there is a recess for placing fasteners 1a, 1b and 1c equivalent to that a recess (42) is arranged in the core (41), which extends at least along a partition of the first end face (411) of the construction panel and is used to accommodate a fitting (30) in the recess (42))
It would have been obvious to one having skill in the art before the effective filing
date of the invention that the fitting  is located in a region of the recess in a closed state of the movable furniture part, as it would be an obvious support configuration to one having skill in the art.
Moreover, it would have been obvious to one having skill in the art before the effective filing date of the invention that of the invention to produce a construction panel according to the method steps set forth above, since the combination discloses the 
	Regarding Claims 56 and 57, the combination discloses (HELD.”) the covering layer (equivalent to the cover layer). On such basis, in order to facilitate the subsequent transformation of the construction panel and the protection of the machinable portion to avoid wear and destroy, those skilled in the art can provide that the at least one protruding machinable portion (along 16, see Figs. 15-18) is marked on the construction panel so it is externally recognizable based on actual needs without paying any creative work. Furthermore, in order to protect the cover layer, those skilled in the art can provide that a protective film, on which at least one machinable portion is marked, is applied to the cover layers based on actual needs, (As demonstrated by CHEN)
	Regarding Claims 58 and 59, the combination discloses (HELD) discloses that the fasteners are located on the side panel (equivalent to that the fitting (30) is inserted into the recess). On such basis, those skilled in the art can based on actual needs provide that a narrow side coating (a taught by CHEN) is applied to the first end face after the insertion of the fitting into the recess and the narrow side coating conceals at least parts of the end face of a housing wall of the fitting, which requires no creative work. 
	Regarding Claim 61, the combination discloses (CHEN) wherein the plate-shaped core (100) is formed as a composite material including at least the chipboard, medium-density fiberboard, or high-density fiberboard.

Claims 43-47are rejected under 35 U.S.C 103(a) as being unpatentable over HELD, CHEN, LUDOVIC, and further in view of CN105507493 (“Zhou et al.”) Examiner is relying on the art provided by Applicant.
Regarding Claims 43 and 44, the combination discloses the claimed invention but does not discloses the integrated data carrier and an integrated transponder comprising the data carrier.
Regarding Claims 43-44, Zhou et al. discloses a plate with an identity recognition function and a manufacture process thereof, and specifically discloses the following features (see paragraphs [0020-0024] and [0029-0047] in the description): each RFID electronic tag has a unique ID number, which is bound to project information.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the panels could be fitted with items of information via an intenerated data carries and a transponder, as a convenient means to provide manufacturing information.
Regarding Claims 45-47, the combination discloses (LUDOVIC) It would obvious to one having skill in the art in order to facilitate the subsequent transformation of the construction panel and the protection of the machinable portion to avoid wear and destroy, those skilled in the art can provide that the at least one protruding machinable portion (412’, 413’, 414’) is marked on the construction panel so it is externally recognizable based on actual needs.. Furthermore, in order to protect the cover layer, those skilled in the art can provide that a protective film, on which at least one .

Claims 62 and 64 are rejected under 35 U.S.C 103(a) as being unpatentable over HELD, CHEN, LUDOVIC, and further in view of US Pub No.: 20110006651(“Leng”)
Regarding Claim 62, the combination disclose the claimed invention except the wall having an inner honeycomb structure.
	Regarding Claim 62 LENG discloses  a similar cabinet having composite plate with a plate shaped core ([0084]-[0091] ) wherein the plate-shaped core has an edge region and an inner region, wherein the edge regions are formed by the chipboard, medium-density fiberboard, or high-density fiberboard and the inner region is formed by a honeycomb structure material ([0084]). It would have been obvious to one having skill in the art before the effective filing date of the invention that the plate core could be conjured with a honeycomb plate, similar to the one taught by LENG, such a modification with provide additional strength to each core.
	Regarding Claim 64, the combination discloses (LENG) wherein the honeycomb structure material is a cardboard material, LENG discloses the honey comb is a paper core, ([0017]-[0019]). It would be an obvious modification to use cardboard as the paper core, which is well within the knowledge of one having skill in that art. 




Response to Arguments54
Applicant’s arguments with respect to claims 34-59 and 61-64 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claim 63 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/  Primary Examiner, Art Unit 3637